

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.05

ASPEN EXPLORATION CORPORATION
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”), effective July 27, 2010, is by and
between the following parties:
 
Company:
 
Aspen Exploration Corporation, a Delaware corporation, and
 
Executive:
 
Michael D. Herman, an individual resident of the state of Colorado.
 
Background
 
A.  
In order to induce Executive to serve as the Chairman and Chief Executive
Officer and President, the Company desires to provide Executive with
compensation and other benefits on the terms and conditions contained in this
Agreement.

 
B.  
Executive is willing to accept such employment and perform services for the
Company on the terms and conditions contained in this Agreement.

 
Agreement
 
In consideration of the mutual promises and consideration described below, the
parties agree as follows:
 
1.  
Employment.  Subject to the terms and conditions of this Agreement, the Company
and Executive agree to enter into an employment relationship whereby Executive
will serve as the Company’s Chairman and Chief Executive Officer.  Executive
shall report to the Company’s Board of Directors.  Executive shall have such
responsibilities and authority as are consistent with the offices of Chairman
and Chief Executive Officer and as may be determined from time to time by the
Company’s Board of Directors.  Executive is not required to devote all of his
working time and efforts to the performance of services for the
Company.  However, all Company performance shall be to the best of Executive’s
ability.

 
2.  
Term of Employment.  Executive’s term of employment under this Agreement shall
commence on July 27, 2010 and continue until June 30, 2013 (the “End Date”, and
such period, the “Term”), unless otherwise terminated as described in Section 5
below.  There shall not be any automatic renewal of this Agreement.  Should
Executive continue to be employed following the expiration of the Term, unless
Executive enters into another employment agreement, Executive acknowledges that
he shall at such time be considered an at-will employee.

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
3.  
Compensation.

 
a.  
Base Salary.  Executive shall not receive any periodic salary from the Company.

 
b.  
Bonus.  Executive shall be eligible each year for a discretionary bonus, which
shall be awarded in such amounts as the Company’s Board of Directors shall
determine and based upon Executive’s individual performance and the Company’s
financial performance; provided, however, that with the approval of the
Company’s board of directors, the Company may establish a formula-based bonus
for Executive calculated from Company’s financial performance.  Such bonus for
any year, if any, will be paid during the 90-day period beginning February 1 of
the year immediately after the year for which the bonus was earned.

 
c.  
Withholding.  All payments to Executive under this Agreement shall be subject to
withholding as required by law.

 
4.  
Employee Benefits.

 
a.  
Benefit Plans.  During the Term, the Company shall provide Executive with
coverage under all employee benefit plans available to the Company’s senior
executives to the extent permitted under any such employee benefit plan and in
accordance with the terms thereof.

 
b.  
Automobile.  At all times during the Term, Company shall provide Executive
with  an automobile allowance of not less than $1,000 per month.

 
c.  
Expenses.  Executive is authorized to incur reasonable expenses in carrying out
his duties and responsibilities under this Agreement.  The Company will
reimburse Executive for such expenses upon presentation by Executive from time
to time of appropriately itemized and approved accounts of such expenditures
consistent with the Company’s policies and practices.

 
5.  
Termination of Employment.

 
a.  
Termination Without Cause.  If Executive’s employment is terminated by the
Company (other than for Cause), Executive shall be entitled to all accrued but
unpaid bonus and accrued benefits through the date of termination.  In addition,
the Company shall provide Executive with the same or similar health care
benefits (including life, dental and vision, if any) as provided to Executive at
the time of termination, such health care benefits to be provided from and after
termination for a period of 18 months from the date of termination.  Upon
termination of Executive’s employment without cause, except for the obligations
set forth in this subsection a., the obligations of the Company to make any
further payments or to provide any further benefits to Executive under this
Agreement shall cease and terminate.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
b.  
Termination By Resignation.  Except as set forth below, if Executive resigns for
any reason, Executive shall be entitled to accrued but unpaid bonus and accrued
benefits through the effective date of Executive’s resignation.  Upon
termination of Executive’s employment by resignation, except for the obligations
set forth in this subsection b., the obligations of the Company under this
Agreement to make any further payments or to provide any further benefits to
Executive shall cease and terminate.

 
c.  
Termination For Cause.  The Company shall have the right to terminate the
employment of Executive for Cause.  In the event that Executive’s employment is
terminated by the Company for Cause, Executive shall be entitled to receive only
accrued but unpaid bonus and accrued benefits through the date of
termination.  Upon termination of Executive’s employment for Cause, except as
set forth in this subsection c., the obligations of the Company under this
Agreement to make any further payments or to provide any further benefits to
Executive shall cease and terminate. As used in this Agreement, the term “Cause”
means as a result of (i) any breach of any written policy of the Company;
(ii) conduct involving moral turpitude, including, but not limited to,
misappropriation or conversion of assets of the Company (other than immaterial
assets); (iii) Executive’s conviction of, or entry of a plea of nolo contendere
to, a felony; and (iv) a material breach of this Agreement.

 
d.  
Permanent Disability.  If Executive is unable to engage in the activities
required by Executive’s job by reason of any medically determined physical or
mental impairment which has lasted or can be expected to last for a continuous
period of not less than three consecutive months (“Permanent Disability”), the
Company or Executive may terminate Executive’s employment on written notice
thereof, and Executive shall receive accrued but unpaid bonus and accrued
benefits through the date of termination and/or any payments under applicable
employee benefit plans or programs.  Upon termination of Executive’s employment
by Permanent Disability, except as set forth in this subsection d., the
obligations of the Company under this Agreement to make any further payments or
to provide any further benefits to Executive shall cease and terminate.

 
e.  
Death.  In the event of Executive’s death during the Term, Executive’s estate or
designated beneficiaries shall receive or commence receiving, as soon as
practicable, accrued but unpaid bonus through the date of death and any payments
under applicable employee benefit plans or programs.  Upon termination of
Executive’s employment by death, except as set forth in this subsection e., the
obligations of the Company under this Agreement to make any further payments or
to provide any further benefits to Executive shall cease and terminate.

 
 
 
3

--------------------------------------------------------------------------------

 
 
6.  
Nondisclosure of Confidential Information.  During Executive’s employment, and
for a period of two years thereafter, Executive shall not, without the prior
written consent of the Board of Directors, use, divulge, disclose or make
accessible to any other person, firm, partnership, corporation or other entity
any Confidential Information pertaining to the business of the Company or any of
its affiliates, except (a) while employed by the Company, in the business of and
for the benefit of the Company, or (b) as required by law.  “Confidential
Information” includes without limitation non-public information concerning the
financial data, business plans, product development (or other proprietary
product data), customer lists, marketing, acquisition and divestiture plans and
other non-public, proprietary and confidential information of the
Company.  Executive or his legal representatives, heirs or designated
beneficiaries must return all Confidential Information within 15 days of the
termination of Executive’s employment for any reason.  Executive acknowledges
that this Section 6 survives the termination of Executive’s employment and is
enforceable by the Company at anytime, regardless of whether the Executive
continues to be employed by the Company.

 
7.  
Non-Competition and Non-Solicitation.

 
a.  
From the date hereof through the End Date or, in the event Executive’s
employment is terminated pursuant to Section 5.c. hereof, from the date hereof
through the first anniversary of Executive’s termination of employment with the
Company, Executive agrees that, without the prior written consent of the Board
of Directors, he will not (i) engage in or have any direct interest in, as an
employee, officer, director, agent, subcontractor, consultant, security holder,
partner, creditor or otherwise, any business in competition with the Company;
(ii) cause or attempt to cause any person who is, or was at any time during the
six months immediately preceding the time of the solicitation or hiring of
Executive, an employee of the Company to leave the employment of the Company; or
(iii) solicit, divert or take away, or attempt to take away, the business or
patronage of any client, customer or account, or prospective client, customer or
account, of the Company.

 
b.  
For purposes of this Section 7, a business will be deemed to be in competition
with the Company if it is in the business of providing similar services to oil
and/or gas production companies as the Company provides at the time.

 
c.  
Executive acknowledges that this Section 7 survives the termination of
Executive’s employment and is enforceable by the Company at anytime, regardless
of whether the Executive continues to be employed by the Company.

 
d.  
Executive and the Company agree that this covenant not to compete is a
reasonable covenant under the circumstances with respect to both scope and
duration, and further agree that if in the opinion of any court of competent
jurisdiction such restraint is not reasonable in any respect, such court will
have the right, power and authority to excise or modify such provision or
provisions of this covenant as to the court will appear not reasonable and to
enforce the remainder of the covenant as so amended.

 
e.  
Executive agrees that any breach of the covenants contained in this Section 7
would irreparably injure the Company.  Accordingly, Executive agrees that the
Company may, in addition to pursuing any other remedies it may have in equity,
obtain an injunction against Executive from any court having jurisdiction over
the matter restraining any further violation of this Agreement by Executive and
cease making any payments otherwise required by this Agreement.

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
8.  
Ownership of Intellectual Property.  Executive acknowledges and agrees that all
intellectual property created, acquired, adapted, modified or improved, in whole
or in part, by or through the efforts of Executive during the course of his
employment by the Company, including without limitation all copyrights, patents,
trademarks, service marks, trade secrets, know-how or other work product in any
way related to the Company’s operations and activities, are works for hire and
are owned exclusively by the Company, and Executive hereby disclaims any right
or interest in or to any such intellectual property.

 
9.  
Miscellaneous.

 
a.  
All notices and other communications required or to be given under this
Agreement shall be in writing and given either (i) by personal delivery against
a receipted copy, (ii) by certified or registered United States mail, return
receipt requested, postage prepaid, (iii) by facsimile, or (iv) by attachment to
electronic mail in PDF or similar file format, at the addresses and numbers set
forth on the signature page hereto or such other addresses and numbers as a
party hereto may provide in accordance with this subsection a.  Notice shall be
deemed delivered when received if by personal delivery; three days after
placement with the United States Postal Service if mailed; upon receipt of a
confirmation that the transmission has been successfully sent if by facsimile;
and when sent if sent by electronic mail.

 
b.  
This Agreement, along with any amendments from time to time made hereto,
constitutes the full, entire and integrated agreement between the parties hereto
with respect to the subject matter hereof.

 
c.  
This contract shall be binding upon and inure to the benefit of the heirs and
representatives of Executive and the assigns and successors of the Company, but
neither this Agreement nor any rights or obligations hereunder shall be
assignable by Executive (except by will or by operation of the laws of intestate
succession) or by the Company, except that the Company may assign this Agreement
to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or businesses of the Company, if such
successor expressly agrees to assume the obligations of the Company hereunder.

 
d.  
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any clause or
provision of this Agreement is held illegal, invalid or unenforceable then it is
the intention of the parties hereto that the remainder of this Agreement shall
not be affected thereby.  It is also the intention of the parties to this
Agreement that in lieu of each clause or provision of this Agreement that is
illegal, invalid or unenforceable, there be added, as a part of this Agreement,
a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be legal, valid and enforceable.

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
e.  
The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.  The provisions of this subsection
e. are in addition to the survivorship provisions of any other section of this
Agreement.

 
f.  
No provision of this Agreement may be amended, waived or otherwise modified
without the prior written consent of all of the parties hereto.

 
g.  
The waiver by any party hereto of a breach of any provision or condition
contained in this Agreement shall not operate or be construed as a waiver of any
subsequent breach or of any other conditions hereof.

 
h.  
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.

 
i.  
This Agreement was made in the state of Colorado, and shall be governed by,
construed, interpreted and enforced in accordance with the laws of the state of
Colorado.

 
{Signature Page Follows.}
 

 
 
6

--------------------------------------------------------------------------------

 

Signature Page
to Employment Agreement
 
The parties hereto have executed or caused to be executed this Employment
Agreement effective as of the date first above written.
 
Company:
 
Aspen Exploration Corporation, a Delaware corporation
 
By: _______________________________________                                                              
Name: _____________________________________                                                              
Its:  _______________________________________                                                              




Executive:

 
__________________________________________
Michael D. Herman
 

 
 
 

--------------------------------------------------------------------------------

 
